Citation Nr: 1104587	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-27 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from July 1970 to July 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a  November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that remand of the Veteran's claims is necessary 
for additional development.

Left Ankle Disorder

The Board finds that a new VA examination is needed in order to 
obtain a definitive diagnosis of any current left ankle disorder 
and an adequate medical nexus opinion.  The Veteran underwent VA 
examination related to this claim in June 2009.  The examiner 
noted the Veteran's treatment in service in August 1970 for 
complaints of painful swelling in the left heel and that, 
although x-ray was negative for fracture, the impression was 
probable stress fracture of the os calcis.  Although the Veteran 
reported extensive current symptomatology (to include pain, 
swelling, tenderness, giving way, instability, weakness and 
limited range of motion), physical examination was essentially 
normal except for tenderness and painful and limited dorsiflexion 
of the left ankle (although it is noted that the right ankle esd 
similarlyy limitated in dorsiflexion).  X-rays taken demonstrated 
a small about 5 mm fairly well corticated bone fragment adjacent 
to the tip of the medial malleolus that could either be an 
accessory ossicle or an old healed chip fracture.  The joint 
space was otherwise normal.  The examiner's diagnosis was either 
accessory ossicle or old fracture with normal ankle joint.  The 
problem associated witht the diagnosis of was noted as "left 
ankle condition."  The Board finds this diagnosis to be unclear 
as to the exact cause of the Veteran's current left ankle 
symptomatology as it merely echoes the impression from the x-ray 
report in an otherwise normal left ankle. 

Furthermore, in rendering a medical nexus opinion, the examiner 
stated that an opinion could not be given without resort to mere 
speculation.  The examiner's rationale was essentially that an 
opinion that the current finding on x-ray is related to the left 
ankle injury in service would require resorting to mere 
speculation given that the x-rays of the left foot in service did 
not show a chip fracture and the patient did not appear to have 
continued problems with the left ankle after the injury or soon 
after discharge from the service.  The Board finds the examiner's 
rationale to be confusing because he notes that the current x-ray 
did not show abnormality of the os calcis, but of the medial 
malleolus, while the in-service records indicate the Veteran was 
thought to have a stress fracture of the os calcis although x-
rays were normal.  Thus, it is not clear to the Board why an 
opinion cannot be given without resorting to mere speculation.  
Moreover, the examiner failed to take into account that the 
Veteran has alleged a continuity of symptoms since service, which 
cannot be disregarded merely because there has been no treatment 
for his reported symptoms without a finding that his report is 
not credible.

Thus, the Board believes another VA examination is warranted to 
obtain a more definitive diagnosis of any current left ankle 
disorder and to obtain an adequate medical nexus opinion.

Hypertension

The Board finds that a new VA examination is needed in order to 
obtain a complete medical opinion as to the likelihood that the 
Veteran's current hypertension is related to any injury or 
disease incurred in service.  The Veteran's representative 
pointed out in its January 2011 Appellant's Brief that, at the 
time of his separation examination, the Veteran's blood pressure 
was measured to be 116/84 and that, according to current medical 
standards, this would be considered pre-hypertension.  The 
representative contended that the VA examiner failed to address 
whether this was evidence of an onset of hypertension in service.  
Consequently, a new VA examination is warranted to obtain such an 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the following VA 
examinations.  The claims file must be provided 
to each examiner for review in conjunction with 
the examination, and such review should be noted 
in the examination report.

Joints Exam -  After reviewing the file and 
conducting any necessary diagnostic studies 
and/or tests, the examiner should render a 
diagnosis as to what, if any, left ankle 
disorder the Veteran has currently that is the 
cause of his symptoms.  If any disorder is found 
on examination, the examiner should than render 
an opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that it is related to any disease 
or injury incurred during service, specifically 
whether it is related to a possible stress 
fracture of the os calcis during service in 
August 1970 (see inpatient hospital records).  
In rendering an opinion, the examiner should 
take into consideration the Veteran's report of 
a continuity of symptoms relating to his left 
ankle since his active service even though there 
has been no treatment for his complaints of pain 
and swelling.  If the examiner is unable to 
render an opinion without resorting to 
speculation, he/she should provide a complete 
rationale explaining why an opinion cannot be 
given, e.g., whether inability to render an 
opinion is due to lack of evidence, lack of 
expertise, or lack of scientific evidence.

Hypertension Exam - After reviewing the file and 
examining the Veteran, the examiner should 
render an opinion as to whether it is at least 
as likely as not (i.e., at least a 50 percent 
probability) that the Veteran's current 
hypertension is related to any disease or injury 
incurred during service, including whether the 
blood pressure reading of 116/84 taken in June 
1974 at the Veteran's separation examination is 
an indication of the onset of hypertension in 
service.  In rendering an opinion, the examiner 
should take into consideration the Veteran's 
report of a continuity of symptoms, if any, 
since his active service.  If the examiner is 
unable to render an opinion without resorting to 
speculation, he/she should provide a complete 
rationale explaining why an opinion cannot be 
given, e.g., whether inability to render an 
opinion is due to lack of evidence, lack of 
expertise, or lack of scientific evidence.

2.  Thereafter, the Veteran's claims should be 
readjudicated.  If such action does not resolve 
the claims, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, 
these claims should be returned to this Board 
for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


